Docket No. 105206.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          WILLIAM ROBINSON, Appellant.

                 Opinion filed November 20, 2008.



   CHIEF JUSTICE FITZGERALD delivered the judgment of the
court, with opinion.
   Justices Freeman, Thomas, Kilbride, Garman, Karmeier, and
Burke concurred in the judgment and opinion.



                              OPINION

     Defendant, William Robinson, was charged with six counts of
first degree murder, but was ultimately convicted of involuntary
manslaughter and felony unlawful use of a weapon in the circuit court
of Cook County. Involuntary manslaughter is generally a Class 3
felony with a sentencing range of two to five years. 720 ILCS
5/9–3(d) (West 2000). However, where the victim is a “family or
household member,” the penalty is increased to a Class 2 felony, with
a sentencing range of 3 to 14 years. See 720 ILCS 5/9–3(f) (West
2000). At sentencing, the trial court found that the victim in this case
was a “family or household member” (see 725 ILCS 5/112A–3(3)
(West 2000)) and defendant was sentenced to 12 years’ imprisonment
for involuntary manslaughter with a concurrent sentence of five years
for felony unlawful use of a weapon. His conviction and sentence
were affirmed on appeal. 374 Ill App. 3d 949. We granted
defendant’s petition for leave to appeal. 210 Ill. 2d R. 315(a). We
now consider whether defendant was properly sentenced to a Class 2
felony for involuntary manslaughter where the “family or household
member” classification was not included in the indictment. For the
reasons that follow, we affirm the judgment of the appellate court.

                           BACKGROUND
    Defendant was charged by indictment with six counts of first
degree murder and one count of felony unlawful use of a weapon as
a result of the April 13, 2001, shooting death of Joi Jefferson. The
State proceeded on one count of first degree murder and a jury trial
was commenced. At trial, the uncontested evidence demonstrated that
on April 13, 2001, defendant received a call from Joi, his on-again,
off-again “girlfriend” of three years. Joi asked defendant if he would
escort her from her job at a fast-food restaurant because she had just
cashed her paycheck and was afraid to take the bus by herself.
Defendant met Joi and they took the bus back to defendant’s
apartment.
    Defendant and Joi engaged in sexual intercourse upon arriving at
defendant’s apartment. They were interrupted by two telephone calls.
The second caller was Angel Jordan, another woman with whom
defendant was involved. Joi was upset that defendant was talking to
Angel, and was angry because defendant was ignoring her and telling
her to go home.
    Defendant had a loaded, 16-gauge sawed-off shotgun lying on his
kitchen counter. Joi took the shotgun off the counter, pointed it at
defendant, and went into the bathroom. After finishing his telephone
call, defendant began knocking on the bathroom door to antagonize
Joi. At some point, he decided to go into the bathroom to obtain his
gun.
    Contradictory evidence was presented regarding what occurred
inside the bathroom. Assistant State’s Attorney Megan Goldish
testified that defendant gave two oral statements and one videotaped
statement about the shooting. In his first oral statement, defendant

                                 -2-
said that Joi took the loaded shotgun into the bathroom, a struggle
ensued, and Joi was shot. When defendant was told that this version
of events was contradicted by the physical evidence, he gave another
oral statement. In his second oral statement, defendant said that he
kicked the bathroom door open, grabbed the gun away from Joi,
called her a “bitch,” pointed the gun, and stepped back and pulled the
trigger. This statement was not memorialized. In a third statement,
which was videotaped, defendant indicated that he “bust[ed]” into the
bathroom to get his gun, and, after a small struggle, pulled the gun
away from Joi. He then pointed the gun in Joi’s direction for one to
two seconds, and squeezed the trigger. Defendant described the actual
act of shooting Joi in several ways. Initially, he said that “reflex”
made him squeeze the trigger. He also said, “the gun went off.” He
later declared, “I shot her.” Finally, defendant said: “I didn’t use any
caution. I took the gun from her and I just shot her.” Defendant’s
videotaped statement was played for the jury and admitted into
evidence.
    At trial, defendant testified that he entered the bathroom, told Joi
to give him the gun, and ultimately snatched it away from her. As he
took a step backward, he saw a big flash and heard a loud boom.
Defendant explained that the gun went off almost instantaneously
after he grabbed it away from Joi. Defendant testified that he “never
intended for anything like that to happen.”
    It was uncontested that defendant called 911 after the shooting
and reported a suicide. Police were dispatched to defendant’s
apartment. When they arrived, defendant was standing naked in the
doorway. He had blood on his hands and feet. Defendant was asked
what happened, and he said his “girlfriend” shot herself. Police found
Joi lying dead, in a pool of blood, on the floor of defendant’s
bathroom, between the toilet and the bathtub. A 16-gauge sawed-off
shotgun was found near her body.
    After the jury heard all the evidence, but prior to closing
arguments, defendant executed a jury waiver and the matter
proceeded as a bench trial. During closing argument, defendant asked
the court to find him guilty of involuntary manslaughter. The trial
court found that the evidence was insufficient to sustain a conviction
for murder, and thus convicted defendant of involuntary manslaughter
and felony unlawful use of a weapon.

                                  -3-
     At sentencing, the State argued that, as defendant’s girlfriend, Joi
was a “family or household member” at the time of the shooting. The
State urged the court to make a finding that the defendant’s sentence
could be enhanced due to the victim’s status and sentence defendant
to the maximum Class 2 felony term of 14 years’ imprisonment. The
defense objected to sentencing defendant as a Class 2 offender, but
ultimately conceded that the evidence demonstrated that the victim
was a “family or household member” as defined by statute. The trial
court sentenced defendant to 12 years in prison.
     Defendant filed a motion to reconsider the sentence, alleging that
his rights to equal protection and due process were violated because
he did not receive written notification before trial advising him that
the State sought to increase the range of penalties for the offense
beyond the statutory maximum and did not prove the aggravating
factor beyond a reasonable doubt. Defendant further argued that
involuntary manslaughter, upgraded to a Class 2 felony as a result of
the victim’s status as a family or household member, is not a lesser-
included offense of first degree murder. The trial court rejected
defendant’s arguments. Defendant then filed a motion for a new trial
and a motion in arrest of judgment, arguing that the charging
instrument was insufficient because it failed to allege that the victim
was a family or household member. Defendant’s motions were
denied. Defendant appealed, raising the same arguments raised in the
trial court. His conviction and sentence were affirmed. 374 Ill. App.
3d 949. We now consider defendant’s claims of error.

                             ANALYSIS
    Defendant asserts that his right to due process was violated when
he was convicted and sentenced for the offense of “involuntary
manslaughter of a family or household member” because that offense
was not alleged in the charging instrument and is not a lesser-
included offense of murder, the crime with which defendant was
actually charged. Defendant’s argument hinges on the premise that
“involuntary manslaughter of a family or household member” is a
unique offense, separate and apart from the offense of involuntary
manslaughter. In fact, at oral argument, defendant conceded that his
due process argument could only succeed if this court concludes that
“involuntary manslaughter of a family or household member” is a

                                  -4-
distinct crime, separate from involuntary manslaughter. Defendant
admits that involuntary manslaughter is a lesser-included offense of
murder, and that a conviction for involuntary manslaughter would
have been proper in this case.
     The State argues that defendant’s conviction and subsequent
sentencing enhancement based on the victim’s status as a family or
household member was entirely proper. The State’s position is that
involuntary manslaughter is a lesser-included offense of murder and
there is only one offense of involuntary manslaughter, which is either
a Class 3 or Class 2 felony, depending on the victim’s status.
     At the outset, we acknowledge that a criminal defendant has a
fundamental right to due process of law, which includes notice of the
charges brought against him. People v. Kolton, 219 Ill. 2d 353, 359
(2006). A defendant may not be convicted of an uncharged offense.
People v. Baldwin, 199 Ill. 2d 1, 6 (2002). However, a defendant may
be convicted of an offense that was not included in the charging
instrument if that offense is a lesser-included offense of the crime
actually charged, and the evidence presented at trial rationally
supports that outcome. Kolton, 219 Ill. 2d at 360. A lesser-included
offense is an offense established by proof of lesser facts or a lesser
mental state, or both, than the charged offense. 720 ILCS 5/2–9(a)
(West 2000); People v. Davis, 213 Ill. 2d 459, 477 (2004). The
difference between involuntary manslaughter and first degree murder
lies in the mental state that accompanies the conduct resulting in the
victim’s death. People v. DiVincenzo, 183 Ill. 2d 239, 249 (1998).
Involuntary manslaughter requires a less culpable mental state than
first degree murder and is therefore a lesser-included offense of first
degree murder. DiVincenzo, 183 Ill. 2d at 249.
     Before we address defendant’s argument, we reiterate that
defendant does not dispute that a conviction for involuntary
manslaughter would be proper in this case; in fact, defendant argued
for such a conviction in the trial court. Further, defendant does not
dispute that the victim in this case was a “family or household
member” as defined by statute and interpreted by case law. See 725
ILCS 5/112A–3(3) (West 2000); People v. Wilson, 214 Ill. 2d 394,
399-400 (2005).
     The gravamen of this case centers on whether defendant was
convicted of “involuntary manslaughter of a family or household

                                 -5-
member,” or whether defendant was convicted of “involuntary
manslaughter” and received an enhanced sentence. If we conclude
that there is only one crime of involuntary manslaughter, our analysis
of defendant’s claim ends. If we find that “involuntary manslaughter
of a family or household member” is a distinct offense, we must
consider whether it was sufficiently charged in the indictment and
whether it is a lesser-included offense of murder. The question before
us is a question of law, which we review de novo. People v. McClure,
218 Ill. 2d 375, 381 (2006).
    We look to the language of the statute codifying the offense of
involuntary manslaughter. Section 9–3 of the Criminal Code of 1961
is entitled “Involuntary Manslaughter and Reckless Homicide.” 720
ILCS 5/9–3 (West 2000). Section 9–3 provides:
             “§9–3. Involuntary Manslaughter and Reckless Homicide.
             (a) A person who unintentionally kills an individual
         without lawful justification commits involuntary
         manslaughter if his acts whether lawful or unlawful which
         cause the death are such as are likely to cause death or great
         bodily harm to some individual, and he performs them
         recklessly, except in cases in which the cause of the death
         consists of the driving of a motor vehicle or operating a
         snowmobile, all-terrain vehicle, or watercraft, in which case
         the person commits reckless homicide.
             (b) In cases involving reckless homicide, being under the
         influence of alcohol or any other drug or drugs at the time of
         the alleged violation shall be presumed to be evidence of a
         reckless act unless disproved by evidence to the contrary.
             (c) For the purposes of this Section, a person shall be
         considered to be under the influence of alcohol or other drugs
         while:
                 1. The alcohol concentration in the person’s blood or
             breath is 0.08 or more based on the definition of blood
             and breath units in Section 11–501.2 of the Illinois
             Vehicle Code [625 ILCS 5/11–501.2];
                 2. Under the influence of alcohol to a degree that
             renders the person incapable of safely driving a motor


                                 -6-
    vehicle or operating a snowmobile, all-terrain vehicle, or
    watercraft;
         3. Under the influence of any other drug or
    combination of drugs to a degree that renders the person
    incapable of safely driving a motor vehicle or operating a
    snowmobile, all-terrain vehicle, or watercraft; or
         4. Under the combined influence of alcohol and any
    other drug or drugs to a degree which renders the person
    incapable of safely driving a motor vehicle or operating a
    snowmobile, all-terrain vehicle, or watercraft.
    (d) Sentence.
         (1) Involuntary manslaughter is a Class 3 felony.
         (2) Reckless homicide is a Class 3 felony.
    (e) Except as otherwise provided in subsection (e-5), in
cases involving reckless homicide in which the defendant was
determined to have been under the influence of alcohol or any
other drug or drugs as an element of the offense, or in cases
in which the defendant is proven beyond a reasonable doubt
to have been under the influence of alcohol or any other drug
or drugs, the penalty shall be a Class 2 felony, for which a
person, if sentenced to a term of imprisonment, shall be
sentenced to a term of not less than 3 years and not more than
14 years.
    (e–5) In cases involving reckless homicide in which the
defendant was determined to have been under the influence of
alcohol or any other drug or drugs as an element of the
offense, or in cases in which the defendant is proven beyond
a reasonable doubt to have been under the influence of
alcohol or any other drug or drugs, if the defendant kills 2 or
more individuals as part of a single course of conduct, the
penalty is a Class 2 felony, for which a person, if sentenced to
a term of imprisonment, shall be sentenced to a term of not
less than 6 years and not more than 28 years.
    (f) In cases involving involuntary manslaughter in which
the victim was a family or household member as defined in
paragraph (3) of Section 112A–3 of the Code of Criminal
Procedure of 1963 [725 ILCS 5/112A–3], the penalty shall be

                          -7-
        a Class 2 felony, for which a person if sentenced to a term of
        imprisonment, shall be sentenced to a term of not less than 3
        years and not more than 14 years.” 720 ILCS 5/9–3 (West
        2000).
    Section 9–3 of the Criminal Code, by its plain language, codifies
two offenses: involuntary manslaughter and reckless homicide. The
statute sets forth the base elements for these offenses in subsection
(a). 720 ILCS 5/9–3(a) (West 2000). Definitions pertaining to the
elements of reckless homicide are set forth in subsections (b) and (c).
720 ILCS 5/9–3(b), (c) (West 2000). Subsection (d), entitled
“Sentence,” sets forth the base sentences for the offenses codified in
the statute–involuntary manslaughter and reckless homicide,
respectively. 720 ILCS 5/9–3(d)(1), (d)(2) (West 2000). Subsections
(e) and (e–5) set forth enhancements applicable to reckless homicide
that should be applied when additional facts, or sentence-enhancing
elements, are present and have been proven beyond a reasonable
doubt. 720 ILCS 5/9–3(e), (e–5) (West 2000). Subsection (f), in turn,
sets forth a sentence-enhancing element applicable to the offense of
involuntary manslaughter: the court “shall” sentence an offender as
a Class 2 felon if the victim was a “family or household member.”
720 ILCS 5/9–3(f) (West 2000). After examining the statute as a
whole, we conclude that the legislature did not create a separate
offense of “involuntary manslaughter of a family or household
member” through subsection (f) of the statute. The placement of the
enhancing element, after a description of the base sentence and
directly following sentencing enhancements related to reckless
homicide, support this conclusion. Further, section 9–3 codifies two
distinct offenses: involuntary manslaughter and reckless homicide. If
the legislature intended to codify a third offense, it stands to reason
that the legislature would have treated the third offense in the same
manner it treated the other two offenses set out in the statute, and
would have included the third offense in the title of the statute, as
well as paragraph (a), which sets forth the base elements of each
codified offense.
    This reading of section 9–3 is supported by our opinion in People
v. Green, 225 Ill. 2d 612 (2007), which addressed the identical
argument with respect to the robbery statute. See 720 ILCS 5/18–1
(West 2004). In Green, the defendant was charged with one count of

                                 -8-
robbery. The indictment alleged that the defendant committed the
offense of robbery when he knowingly took property from “a person
60 years of age or over, by use of force, in violation of 720 ILCS
5/18–1(a) (Class 1 Felony).” Green, 225 Ill. 2d at 614. The matter
proceeded to a jury trial and the jury was instructed on the charge of
“robbery of a victim 60 years of age or over.” Green, 225 Ill. 2d at
615. The elements instruction stated that, to sustain a charge of
“robbery of a victim 60 years of age or over” the State was required
to prove that the defendant knowingly took property from the person
or presence of the victim through the use of force and that the victim
was 60 years of age or over. Green, 225 Ill. 2d at 615. The jury
returned a signed verdict that stated: “We the jury, find the defendant
*** guilty of Robbery.” Green, 225 Ill. 2d at 614. On appeal, the
appellate court declared, sua sponte, that a “conflict” existed between
the elements instruction and the verdict form. The court reasoned that
this “conflict” violated the principles espoused in Apprendi v. New
Jersey, 530 U.S. 466, 147 L. Ed. 2d 435, 120 S. Ct. 2348 (2000),
because the jury’s verdict form indicated that it did not find each
element of the offense of “robbery of a person 60 years of age or
over” beyond a reasonable doubt. Accordingly, the appellate court
reduced defendant’s conviction for “robbery of a person 60 years of
age or over,” a Class 1 felony, to robbery, a Class 2 felony. Green,
225 Ill. 2d at 617-18.
    The State appealed, and this court rejected the appellate court’s
analysis of the alleged conflict. We examined the robbery statute and
found that it, much like the involuntary manslaughter statute, sets
forth the elements of the offense of robbery at the outset, and then
sets forth possible sentences, including an enhanced sentence based
on the status of the victim. See 720 ILCS 5/18–1 (West 2004). We
thus concluded that “ ‘robbery’ and ‘robbery of a person 60 years of
age or over’ are not distinct crimes, a fact that even a cursory
examination of the robbery statute reveals. Rather, Illinois has a
single offense called ‘robbery’ that is either a Class 1 or a Class 2
felony, depending upon the nature of the victim.” Green, 225 Ill. 2d
at 619. Green’s analysis of the robbery statute is applicable to the
involuntary manslaughter statute, as both statutes initially set forth the
elements of the offense and then, in a separate section, provide
sentencing classifications based on the status of the victim.

                                   -9-
    Defendant asserts that Green is inapposite to this case and does
not address the same issue now before this court. We acknowledge
that Green and the instant case came to us in different contexts. In
Green, the defendant alleged an error in a jury verdict form whereas
defendant in this case alleges an error in the charging instrument.
However, in both cases, the defendants’ claims of error were based on
the faulty premise that factors which enhanced the sentencing range
of the crime for which the defendants were actually convicted served
to create a separate, distinct crime with additional elements that were
not proven. We rejected that premise in Green, and we reject it here.
Accordingly, the distinction highlighted by defendant is of little
consequence to our analysis.
    Defendant further maintains that we cannot follow Green in this
case because doing so conflicts with due process principles set forth
by the Supreme Court’s holding in Apprendi, and adopted by this
court in People v. Thurow, 203 Ill. 2d 352 (2003). Defendant argues
that Apprendi held that a factor which increases the range of penalties
to which a defendant is exposed constitutes an element of the offense.
Based on this interpretation of Apprendi, defendant reiterates that the
State failed to meet its due process obligation of apprising him of the
elements of the offense charged.
    Defendant’s argument fails for several reasons, the first being that
Apprendi does not speak to indictment-related issues. In Apprendi,
the Supreme Court held that “other than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury and proved beyond
a reasonable doubt.” The Apprendi rule does not address the charging
instrument. In fact, as we explained in Thurow:
             “the Supreme Court in Apprendi specifically declined to
        address the indictment question. [Citation.] The Court noted
        that the defendant *** did not assert a constitutional claim
        based upon the indictment’s failure to charge the sentence-
        enhancement factors. Instead, the defendant relied upon the
        due process clause of the fourteenth amendment, which the
        Court stated has never been construed to make the fifth
        amendment right to ‘presentment or indictment of a Grand
        Jury’ applicable to the states. [Citation.] Indeed, Apprendi’s
        central holding [citation] makes no mention of any indictment

                                 -10-
         right. Instead, as previously noted, it focuses upon the rights
         to trial by jury and proof beyond a reasonable doubt. We
         therefore reject defendant’s argument that Apprendi requires
         ‘notice of the sentence-enhancing facts.’ ” Thurow, 203 Ill. 2d
         at 366-67.
See also Green, 225 Ill. 2d at 621 (“Apprendi ‘merely requires the
State to prove to the jury beyond a reasonable doubt all facts
underlying the sentence imposed on the defendant’ ”), quoting Hill v.
Cowan, 202 Ill. 2d 151, 158 (2002).
     We note that, in Thurow, the defendant was charged with
involuntary manslaughter and the victim’s status as a family or
household member was pleaded in the indictment, but that factor was
omitted from the jury instructions. The trial court nevertheless
sentenced the defendant to an enhanced sentence due to the victim’s
status, based on its own finding that the victim was a family or
household member. This court applied the Apprendi rule, and held
that it was error for the trial court to enhance the defendant’s sentence
because the enhancement increased the range of penalties to which
the defendant was exposed, is an element of the offense, and should
have been proven to the jury beyond a reasonable doubt. Thurow, 203
Ill. 2d at 370. This court nevertheless concluded that the error was
harmless in light of the overwhelming evidence demonstrating that
the victim was a family or household member. Thurow, 203 Ill. 2d at
370-71. The error we recognized in Thurow has no bearing on this
case because, like Apprendi, Thurow does not address the charging
instrument.
     To the extent that defendant is arguing that Thurow suggests that
the family or household member “element” of involuntary
manslaughter creates a separate offense, we reject his interpretation.
Thurow describes the family or household member element as a
“sentence-enhancing fact” or a “sentence-enhancing element” of
involuntary manslaughter, and does not, in any way, treat
“involuntary manslaughter of a family or household member” as a
separate crime, unique from the crime of involuntary manslaughter.
See Thurow, 203 Ill. 2d at 366. In fact, the first paragraph of the
analysis section of the opinion explains that “[i]nvoluntary
manslaughter is a Class 3 felony [citation] for which the penalty is
‘not less that 2 years and not more than 5 years’ [citation]. However,

                                  -11-
where the victim is a family or household member, involuntary
manslaughter is a Class 2 felony ‘for which a person *** shall be
sentenced to a term of not less than 3 years and not more than 14
years.’ [Citation.]” Thurow, 203 Ill. 2d at 360. This explanation
demonstrates that the Thurow court recognized one crime of
involuntary manslaughter that carried two potential punishments.
    Thus, consistent with Green, we hold that section 9–3(f) of the
Code sets forth a sentence-enhancing element that shall be applied to
the offense of involuntary manslaughter where the evidence
demonstrates that the victim was a family or household member. 720
ILCS 5/9–3(f) (West 2000). Section 9–3(f) does not create a separate
and distinct offense of “involuntary manslaughter of a family or
household member.” Having reached this conclusion, we reject
defendant’s claim that he was wrongfully convicted of a crime for
which he was not charged, and his claim that the language of the
indictment was insufficient to adequately apprise him of the crime for
which he was ultimately convicted. We also reject defendant’s
assertion that his sentence is void because the State failed to provide
notice of its intent to use an alleged fact to increase the range of
penalties for an offense as required by section 111–3(c–5) of the Code
(725 ILCS 5/111–3(c–5) (West 2000)). Defendant concedes in his
brief that the requirements of section 111–3(c–5) would not apply if
this court concluded that defendant was convicted of a lesser-included
offense of murder. See also People v. Simmons, 93 Ill. 2d 94, 100-01
(1982) (stating that an indictment was not defective for failing to
allege lesser-included offenses of murder because a charge of murder
may serve as the basis for a conviction of any lesser-included
offense); People v. Lewis, 375 Ill. 330, 334 (1940).

                            CONCLUSION
    For the foregoing reasons, we conclude that the trial court
properly sentenced defendant to an enhanced sentence for the offense
of involuntary manslaughter in light of the victim’s status as a family
or household member. We affirm the judgment of the appellate court
affirming the trial court’s judgment.

                                                             Affirmed.

                                 -12-